                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

HADI ABDUL HAQQ,                                 §
                                                 §
               Plaintiff,                        §
v.                                               §
                                                 §
WALMART DEPARTMENT STORE,                        §             EP-19-CV-00200-DCG
7101 Gateway Blvd West, El Paso, Texas           §
79925, MCDONALD'S RESTAURANT,                    §
Walmart Department Store, WALMART                §
STORES, INC., 702 S. W. 8th Street,              §
Bentonville, Arkansas 72716,                     §
                                                 §
               Defendants.                       §

                                   MEMORANDUM ORDER

       Presently before the Court is United States Magistrate Judge Robert F. Castaneda's

"Report and Recommendation" (ECF No. 8) ("R&R"). Therein, the magistrate judge

recommends that the instant case should be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).

Also, before the Court is PlaintiffHadi Abdul Haqq's "Opposition to U.S.     Magi~trate   Judge['s]

Report and Recommendation" (ECF No. 11) ("Objections to the R&R"). Mr. Haqq is

proceeding pro se and in forma pauperis ("IFP") in this action.

                             I.   PROCEDURAL BACKGROUND

       On July 22,2019, Mr. Haqq tendered a complaint to the district clerk and filed an

application to proceed IFP along with his financial affidavit. On July 29, this Court, ptlrsuant to

28 U.S.C. § 636(b), referred this case to Judge Castaneda. Because the information provided in

the affidavit indicated that Mr. Haqq lacked the funds necessary to prosecute this action, the

magistrate judge granted the application, and his Complaint (ECF No. 5) was docketed ·on July

30. See Order Granting IFP, ECF No.4. Moreover, the magistrate judge ordered the Clerk of
the Court not to issue service of process until he conducts juridical screening of the Complaint

pursuant to 28 U.S.C. § 1915. Id. at 1. On August 9, 2019, the magistrate judge issued the R&R

recommending dismissal of this action. The judge allowed Mr. Haqq fourteen days to file

written objections to his proposed findings, conclusions, and recommendations. R&R at 6. See

28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). On August 19,2019, Mr. Haqq filed his

Objections to the R&R.

                                         II. STANDARD

A. Standard for Review of the R&R

       When a party files timely written objections to a magistrate judge's report and

recommendation, the district judge must "make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made." 28

U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). "[l]n providing for a 'de novo

determination,' rather than de novo hearing, Congress intended to permit whatever reliance a

district judge, in the exercise of sound judicial discretion, chose to place on a magistrate's

proposed findings and recommendations." United States v. Raddatz, 447 U.S. 667, 676 (1980).

After completing its review of the report, the district judge "may accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge." 28 U.S.C. §

636(b)(1); see also Fed. R. Civ. P. 72(b)(3).

       As to other portions-that is, the unobjected-to portions-of the magistrate judge's report

or when a party does not file written objections, the district judge applies a "clearly erroneous,

abuse of discretion and contrary to law" standard of review. United States v. Wilson, 864 F.2d

1219, 1221 (5th Cir. 1989). A finding "is clearly erroneous if the court 'is left with the definite

and firm conviction that a mistake has been committed."' Alphonse v. Arch Bay Holdings,




                                                 -2-
L.L.C., 618 F. App'x 765, 768 (5th Cir. 2015) (quoting Anderson v. City ofBessemer City, 470

u.s. 564, 573 (1985)).
B. Standard for Dismissal Under 28 U.S.C. § 1915

       The federal IFP statute instructs the district court to dismiss "at any time" an IFP

complaint, if it determines that the action "fails to state a claim on which relief may be granted."

28 U.S.C. § 1915(e)(2)(B)(ii). In making that determination, courts apply the same standard that

it applies on a motion filed under Federal Rule of Civil Procedure 12(b)(6). Samfordv. Dretke,

562 F.3d 674, 678 (5th Cir. 2009).

       Rule 12(b)(6) allows dismissal of a complaint for "failure to state a claim upon which

relief can be granted." To survive a Rule 12(b)(6) motion, a plaintiff must plead "enough facts

to state a claim to relief that is plausible on its face." Bell At/. Corp. v. Twombly, 550 U.S. 544,

570 (2007). To meet the "facial plausibility" standard, the plaintiff must "plead[] factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The court's task, then, is "to

determine whether the plaintiff has stated a legally cognizable claim that is plausible, not to .

evaluate the plaintiffs likelihood of success." Doe ex rei. Magee v. Covington Cty. Sch. Dist.,

675 F.3d 849, 854 (5th Cir. 2012) (en bane).

C. Standard for Pro Se Complaints and Briefs

       Courts are to liberally construe the pleadings and briefs of pro se litigants, like Mr. Haqq

here, and apply less stringent standards to pro se litigants than to parties represented by counsel.

Andrade v. Gonzales, 459 F.3d 538, 543 (5th Cir. 2006); Grant v. Cuellar, 59 F.3d 523, 524 (5th

Cir. 1995). Nevertheless, like any other parties, pro se litigants must properly plead sufficient

facts that, when liberally construed, state a plausible claim to relief, and clearly address and brief




                                                 -3-
the issues. See E.E.O.C. v. Simbaki, Ltd., 767 F.3d 475,484 (5th Cir. 2014); Grant, 59 F.3d at

524; Nunez v. U.S. Postal Serv., 298 F. App'x 316,319 (5th Cir. 2008).

       Moreover, "the 'special judicial solicitude' with which a district court should view such

prose complaints does not transform the court into an advocate" for the prose party. Weller v.

Dep't ofSoc. Servs.for City ofBaltimore, 901 F.2d 387, 391 (4th Cir. 1990); see also Barker v.

Norman, 651 F.2d 1107, 1129 n.26 (5th Cir. Unit A July 1981) ("[A] district judge ... is neither

required nor permitted to be counsel for any party, whether that party is appearing pro se or

through counsel.").

                                      III. DISCUSSION

       In his 156-page long Complaint, Mr. Haqq asserts three sets of claims against Defendants

Walmart Department Store, McDonald's Restaurant, and Walmart Stores, Inc. See R&R at 2.

First, Mr. Haqq alleges that Defendants violated his First Amendment, Fifth Amendment, Eight

Amendment, Ninth Amendment, and Fourteenth Amendment rights (collectively "Constitutional

Claims"). Second, he alleges that Defendants committed fraud, bribery, conspiracy, theft,

larceny, and larceny by trick (collectively "Criminal Claims"). Third, Mr. Haqq alleges that

Defendants committed negligence, gross negligence, and negligence per se (collectively

"Negligence Claims").

       With regard to the Constitutional Claims, the magistrate judge found that Mr. Haqq does

not state a viable claim against Defendants because an individual does not enjoy constitutional

protection from private companies, such as Defendants here. See R&R at 5. With regard to the

Criminal Claims, the magistrate judge found that Mr. Haqq cannot pursue them against the

Defendants because the criminal statutes, which Defendants allegedly violated, do not




                                               -4-
contain a private right of action. See id. Finally, with regard to the Negligence Claims, the

magistrate judge found that Mr. Haqq's complaint does not plead sufficient facts from which the

Court can draw the reasonable inference that Defendants owed Mr. Haqq a duty, Defendants

breached this duty, and the breach was the proximate cause of Mr. Haqq's damages. See id at 4.

       In his Objections to the R&R, Mr. Haqq does not address these findings by the magistrate

judge. Cf. Nettles v. Wainwright, 677 F.2d 404,410 (5th Cir. Unit B 1982) (en bane) ("It is

reasonable to place upon the parties the duty to pinpoint those portions of the magistrate's report

that the district court must specially consider. This rule facilitates the opportunity for district

judges to spend more time on matters actually contested and produces a result compatible with

the purposes of the Magistrates Act." (emphasis added)), overruled on other grounds by

Douglass v. United Servs. Auto. Ass 'n, 79 F .3d 1415 (5th Cir.1996) (en bane). Consequently, the

Court deems these findings as not being objected to. Having carefully reviewed the R&R, the

Court concludes that these findings are not clearly erroneous or contrary to law, and the

magistrate judge did not abuse his discretion. See Wilson, 864 F.2d at 1221, supra.

Accordingly, the Court adopts these findings and accepts the magistrate judge's recommendation

to dismiss this action.

       Nevertheless, the Court addresses the arguments Mr. Haqq advances in his Objections to

the R&R. First, Mr. Haqq takes issue with the magistrate judge's reliance of certain cases for

standard and principles of law. See Objs. to R&R at 7-9. For example, the magistrate judge

cited Greater Houston Transp. Co. v. Phillips, 801 S.W.2d 523, 525 (Tex. 1990), for purposes

identifying what the elements of a negligence cause of action are. The Court finds that the

magistrate properly relied on these cases.




                                                  -5-
       Second, Mr. Haqq faults the magistrate judge for not holding a Spears hearing. 1 See

Objs. to R&R at 4. However, a Spears hearing is not always required before dismissing an IFP

complaint under 28 U.S.C. § 1915(e)(2)(B). The Fifth Circuit stated:

       Proper use of§ 1915[(e)] procedures should enable a district court to determine at
       the earliest possible stages in pro se litigation whether there is any merit to an IFP
       proceeding. Of course, our discussion of Spears should not be interpreted to
       mean that all or even most prisoner claims require or deserve a Spears hearing.
       A district court should be able to dismiss as frivolous a significant number of
       prisoner suits on the complaint alone or the complaint together with the Watson
       questionnaire. An early determination of the merits of an IFP proceeding
       provides a significant benefit to courts (because it will allow them to use their
       scarce resources effectively and efficiently), ... and to prisoners (because courts
       will have the time, energy and inclination to give meritorious claims the attention
       they need and deserve). We must take advantage of every tool in our judicial
       workshop.

Green v. McKaskle, 788 F.2d 1116, 1120 (5th Cir. 1986) (emphasis added) (internal quotes and

citations omitted). The Court concludes that the magistrate judge committed no error by not

holding a Spears hearing before recommending dismissal of this action.

                                       IV.   CONCLUSION

       For the foregoing reason, IT IS ORDERED that United States Magistrate Judge Robert

F. Castaneda's "Report and Recommendation" (ECF No.8) is ACCEPTED.

       IT IS FURTHER ORDERED that PlaintiffHadi Abdul Haqq's claims asserted against

Defendants Walmart Department Store, McDonald's Restaurant, and Walmart Stores, Inc. in this

action are DISMISSED WITHOUT PREJUDICE.

       IT IS FINALLY ORDERED that the Clerk of this Court SHALL CLOSE this case.




       1
         See Spears v. McCotter, 166 F.2d 179, 180-82 (5th Cir. 1985) (approving of a hearing at which
a prisoner may articulate and explain the factual basis for his claims).


                                                  -6-
                            3 ~t
So ORDERED and SIGNED this __ day of October 2019.




                              -7-
